  Case 3:18-cr-00356-S Document 280 Filed 06/08/21                 Page 1 of 2 PageID 3778



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 UNITED STATES OF AMERICA                       §                               Case 3-18-cr-356-S
                                                §
                                                §
                                                §
 v.                                             §
                                                §
 THOMAS D. SELGAS (1)                           §
 JOHN GREEN (3)                                 §
                                                §


                                            NOTICE

       COMES NOW, JOHN GREEN ("Defendant John Green"), through undersigned counsel:

Pursuant to this Court’s March 16, 2021, order (ECF 264), Green, files this notice that it has filed

all written material relevant to Green’s position on sentencing.


Submitted on June 8, 2021.

                                              MINNS & ARNETT

                                              /s/ Michael Louis Minns
                                              Michael Louis Minns
                                              State Bar No. 14184300
                                              mike@minnslaw.com
                                              Ashley Blair Arnett
                                              State Bar No. 24064833
                                              ashley@minnslaw.com
                                              9119 S. Gessner, Suite 1
                                              Houston, Texas 77074
                                              Telephone: (713) 777-0772
                                              Telecopy: (713) 777-0453
                                              Attorneys for John Green




                                             Page 1 of 2
  Case 3:18-cr-00356-S Document 280 Filed 06/08/21                 Page 2 of 2 PageID 3779




                                CERTIFICATE OF SERVICE

       This is to certify that on this the 8th day of June 2021, a true and correct copy of the above

and foregoing instrument was served upon all counsel of record.



                                              /s/ Ashley Blair Arnett
                                              Ashley Blair Arnett
                                              Attorney for Defendant, John Green




                                             Page 2 of 2
